■Stevens, J.
(dissenting). I dissent and vote to affirm. In this cause of action for conversion there can be no dispute that the goods were not delivered in accordance with the terms of the bill of lading. In my view, however, there exist questions of fact as to the agency as to whether delivery of the goods was authorized by plaintiff’s agent, as defendant contends, or whether the individual in question was in fact the agent of the defendant.
Defendant, a common carrier, received these goods for shipment from Allgemeine Land-und ¡Seetransportgesellschaft Hermann Ludwig, as agents only (Allgemeine). The bill of lading provided delivery was to be made against the original bill of lading only. The affidavit submitted in support of the motion for summary judgment stated that on November 7, 1963 defendant issued a negotiable order bill of lading to plaintiff’s agent Allgemeine for shipment from plaintiff of four containers of paper to New York. Plaintiff now asserts that statement is error and that Allgemeine in fact was the agent of defendant. Defendant claims that one Abbe, an employee of Allgemeine, *43directed that delivery be expedited and that it was requested to handle the delivery in the usual manner, that is without surrender of the bill of lading. Over a period of time this plaintiff had sold goods to Parker-Whitney Ltd., the party to whom the goods in this case were delivered, and such goods were shipped by United Cargo Corporation, defendant here. The shipment in question, consisting of four containers, was apparently a part of a larger shipment of 13 containers as appears from the statement of freight and charges. These goods were consigned to Bankers Trust Company with arrival notice to be given to Parker-Whitney Ltd. The affidavit of the president of the firm, one Charchat, alleges that in accordance with their usual course of dealing and for the convenience of both shipper and consignee it had been the practice to make delivery without requiring ■surrender of the original bills of lading, and that the other 9 containers covered by the statement of freight and charges were also delivered without requiring delivery of the bill of lading, that this particular shipment was released to Parker-Whitney on November 21, 1963 and no complaint was made of improper delivery until May, 1964. To counter the assertions of the defendant, plaintiff produced an affidavit by Abbe in which he stated that he and his employer Allgemeine acted as the agent of the defendant and not as the agent of the plaintiff, and he also stated that the office of the defendant in Hamburg, Germany, the point of shipment, is the office of Allgemeine.
While all of this makes out a strong case for plaintiff, yet from the record there still remains a question as to the exact status of Abbe and his employer Allgemeine as to whose agent they in fact were. If they acted as the agent for the plaintiff and if in fact they authorized delivery without the surrender of the bill of lading then there was no conversion. (Of. Uniform Commercial Code, §§ 7-302, 7-303.) The matter should not be disposed of summarily but should await trial for development of the issue.
Breitel, Stetjer and Bastow, JJ., concur in P&r Curiam opinion; Stevens, J., dissents in opinion, in which Botein, P. J., concurs.
Order, entered on October 19, 1964, reversed on the law, with $30 costs and disbursements to appellant and the motion for summary judgment for $13,939.72, the invoice price, in favor of plaintiff, is granted.